Order entered January 3, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-16-01441-CR

                             THOMAS FRED BONNER, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-34236-V

                                             ORDER
       The Court has before it appellant’s December 22, 2016 pro se motion to appoint counsel.

The Court GRANTS the motion as follows.

       We ORDER the trial court to conduct a hearing to determine whether appellant is

entitled to court-appointed counsel in this appeal. If the trial court finds that appellant is entitled

to court-appointed counsel, we ORDER the trial court to appoint an attorney to represent

appellant in the appeal. If the trial court finds that appellant is not entitled to court-appointed

counsel, the trial court shall determine whether appellant will retain counsel to represent him in

the appeal and, if so, the name, State Bar number, and contact information for retained counsel.

       We ORDER the trial court to transmit a record of the hearing, including findings of fact,

any orders, and any supporting documentation, to this Court within THIRTY DAYS of the date
of this order. We further ORDER that the supplemental clerk’s record contain the trial court’s

completed certification of appellant’s right to appeal. See TEX. R. APP. P. 25.2(a), (d).

        We ABATE the appeal to allow the trial court to comply with the order. The appeal will

be reinstated thirty days from the date of this order or when the findings are received, whichever

is earlier.

                                                      /s/     ADA BROWN
                                                              JUSTICE